DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 10-17, filed December 2, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 and claims 1-5, 9-16 and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed (renumbered 1-9, 11-20 and 10 respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious (c) estimating an abnormality level for each change points included in the change point group and a similarity level between abnormality level vectors of two arbitrary time points included in the change point group, wherein the abnormality level vector is composed of abnormality levels; (d) generating groups of change point groups by classifying the change point group into a plurality of groups based on the time-series information and the similarity level between abnormality level vectors; and 2(e) generating and outputting output information, which is information relating to an abnormality per group of the change point groups, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art fails to anticipate or render obvious a change point estimation part that estimates a change point group of change points in the time-series information, wherein the each of change points indicates a time point at which state of the system has changed; a relevance level estimation part that estimates an abnormality level for each change points included in the change point group and a similarity level between abnormality level vectors of two arbitrary time points included in the change point group, wherein the abnormality level vector is composed of abnormality levels; a clustering part that generates groups of change point groups by classifying the change point group into a plurality of groups based on the time-series information and the similarity level between abnormality level vectors, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the prior art fails to anticipate or render obvious (b) estimating a change point group of change points in the time-series information, wherein the each of change points indicates a time point at which state of the system has changedAppln. No.: 16/651,621 (c) estimating an abnormality level for each change points included in the change point group and a similarity level between abnormality level vectors of two arbitrary time points included in the change point group, wherein the abnormality level vector is composed of abnormality levels; (d) generating groups of change point groups by classifying the change point group into a plurality of groups based on the time-series information and the abnormality level, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Veliasaoglu et al. in US patent publication 20160217022 relates to anomaly event detection and teaches “identifying a set of instances in the monitored time series within a predetermined time window as an unordered set of random samples; estimating at least one of a histogram and an empirical cumulative density function (CDF) using the random samples; comparing empirical CDFs of at least two or more time-varying instances and determining similarity of underlying probability distribution between the time-varying instances using two-sided Kolmogorov-Smirnov (KS) test; and determining anomalies in the monitored time series by thresholding a KS distance that marks predetermined deviations as change points” (claim 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865